Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to the amendments filed on 3/17/2022 in which claims 1-7 are pending, of which Claims 1-3 have been amended.

Response to Arguments
Applicant's Argument: 
Chung does not disclose an endless loop.
Examiner's Response: 
Examiner disagrees with the applicant argument because the loop (8) shown in Fig. 1 is an endless loop or full circle when fastened as shown. In addition, the applicant is claiming an endless loop but the claimed loop has a first and second portions spaced from each other, therefore, it is not an endless loop if it has two spaced apart portions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an endless loop having a first portion and second portion spaced from the first portion” which is indefinite because an endless loop is a full circle therefore it should not have portions spaced apart from each other.
Claims 4-7 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (U.S. Patent No. 5,283,912) as best understood.

Regarding claim 1, as best understood, Chung discloses a packer-support brief (See Fig. 1) (capable) for releasably retaining a packer in the packer-support brief (it is 
a male underwear in the form of a brief (See Figs. 1-2), 
a waistband (22, 122) at an upper most portion of the brief, the wistband circumscribing the entire brief (See Fig. 2), 
a pocket below the waistband (between 2 and 3), the pocket configured (capable) to removably receive the packer; 
an attachment loop (821) attached to the waistband and extending into the pocket , the attachment loop having a first end adjacent a second end (See Fig. 1); 
an endless loop (Fig. 1 identifier 8, the figure clearly illustrates an endless complete loop or circle) having a first end/portion and a second end/portion spaced from the second portion (first end was considered as at the top edge of element 81 and the second end is at element 9), the first end attached to the attachment loop (See Fig. 1); the second end removably attachable to the packer (because it is a circle and the packet can be simply removably inserted into the circle).

Regarding claim 5, Chung discloses a packer-support brief wherein an inwardly facing surface of a front portion of the pocket has an opening (7) configured (capable) to allow the packer to be removably inserted into the pocket therethrough.

Regarding claim 6, Chung discloses a packer-support brief wherein the waistband is elastic (Col. 1, lines 31-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (U.S. Patent No. 5,283,912).

Regarding claim 4, Chung discloses a packer-support brief wherein an outwardly facing surface (facing away from the wearer) of a front portion of the brief (adjacent the crutch portion of the wearer facing away from the wearer),
Chung discloses that the underwear exposes the genitalia of a male user.
Chung does not explicitly disclose a slit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Chung will have a vertical slit configured to allow the packer to be removably inserted into the pocket therethrough because it was disclosed that the genitals will be exposed.

Regarding claim 7, Chung discloses a packer-support brief wherein the attachment loop (821) is attached to the waistband (See Fig. 1).

Chung does not explicitly disclose that the attachment loop (821) is attached to the waistband by stitching.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the same teaching of stitching the attachment loop to the waistband in order to enhance securement of the attachment loop to the waistband avoiding any accidental disengagement causing injuries to the wearer.

Allowable Subject Matter
Claims 2-3 are allowed.

          Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732